DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 12/03/2019 claims, is as follows: claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 10-2018-0159775 filed on 12/12/2018. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9-10 are objected to because of the following informalities:  
In claim 9:
The phrase “the fermentation tank cooking operation” in lines 8-9 should be read “the fermentation tank cooling operation”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 12:
The limitation "a first open time" and “a close time” in line 2 renders the claim indefinite because there are previous instances of “a first open time” and “a close time” recited in claim 1. It is unclear if the limitation "a first open time" and “a close time” in line 2 of claim 12 refer to the same “first open time” and “close time” previously recited in claim 1. 
For the purpose of substantive examination, it is presumed to read “the first open time” and “the close time” which have antecedent basis in claim 1. 
In claim 16 (similarly applying to claim 17):
The limitation “thereafter” recited in line 3 renders the claim indefinite because it is unclear what “thereafter” means. There are several steps recited in claim 15 i.e. control the gas discharge valve, sense a variation in the inner pressure, determine etc. Does “thereafter” refers to all of the steps previously recited, or one or two previous steps. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 20180072972)
Regarding claim 1, Shin disclose a beverage maker (fermenting device 100), comprising: 
a fermentation tank (vessel 102) having a space to make a beverage (para. 0073, lines 1-4); 
a gas discharge channel (annotated fig. 2A) that communicates with an inner portion of the fermentation tank (vessel 102); 
a gas discharge valve (valve 114) disposed on the gas discharge channel (para. 0102); 
a gas pressure sensor (pressure sensor 113) disposed in the gas discharge channel to sense an inner pressure of the fermentation tank (para. 0102); and 
a controller (controller 120; fig. 1E) configured to perform a primary fermentation operation (primary fermentation; step 304) and a secondary fermentation operation (carbonation; step 311) based on recipe information of the beverage to be made (recipe) (para. 0093-0094; fig. 3B), wherein the controller (controller 120) is configured to: 
in the primary fermentation operation (primary fermentation), control the gas discharge valve (valve 114) to open the gas discharge channel for a first open time based on the recipe information (recipe) (para. 0097); 
control the gas discharge valve (valve 114) to close the gas discharge channel for a close time based on the recipe information after the first open time has elapsed (para. 0098 and 0102); 
sense a variation in the inner pressure (rate of change in pressure) of the fermentation tank (vessel 102) using the gas pressure sensor (pressure sensor 113) for the close time (para. 0096 and 0099); and 
determine whether the primary fermentation operation  is completed (fermentation status), based on the sensed variation (rate of change in pressure) (para. 0098-0099).












[AltContent: textbox (Gas discharge channel)]
[AltContent: arrow]
    PNG
    media_image1.png
    518
    601
    media_image1.png
    Greyscale

Regarding claim 2, Shin disclose the beverage maker (fermenting device 100), wherein the controller (controller 120) is configured to: 
control the gas discharge valve (valve 114) to open the gas discharge channel for a second open time based on the recipe information (recipe) when the variation is greater than a primary fermentation reference pressure variation based on the recipe information (recipe) (para. 0096 and 0098-0099) (it is noted the when the rate of change in pressure is great, the fermentation is not complete so the open fermentation process continues with valve 114 being opened). 

Regarding claim 3, Shin disclose the beverage maker (fermenting device 100), wherein the controller (controller 120) is configured to: 
control the gas discharge valve (valve 114) to close the gas discharge channel for the close time based on the recipe information after the second open time has elapsed (para. 0081, 0098, and 0102) (it is noted when valve 114 is closed, pressure in the vessel is measured by pressure sensor 113); 
sense the variation in the inner pressure of the fermentation tank (vessel 102) using the gas pressure sensor (pressure sensor 113) for the close time (para. 0098); and 
determine whether the primary fermentation operation (fermentation) is completed, based on the sensed variation (para. 0099).

Regarding claim 4, Shin disclose the beverage maker (fermenting device 100), wherein the controller (controller 120) is configured to: 
end the primary fermentation operation (fermentation), when the variation is equal to or less than the primary fermentation reference pressure variation (para. 0099-0100).

Regarding claim 5, Shin disclose the beverage maker (fermenting device 100), wherein the controller (controller 120) is configured to: 
in the secondary fermentation operation (carbonation), control the gas discharge channel to be open or closed based on a secondary fermentation pressure range (desired carbonation) based on the recipe information (recipe) (para. 0102; step 311).

Regarding claim 6, Shin disclose the beverage maker (fermenting device 100), wherein the controller (controller 120) is configured to: 
in the secondary fermentation operation (carbonation), control the gas discharge valve (valve 114) to open the gas discharge channel, when the pressure sensed by the gas pressure sensor (pressure sensor 113) exceeds an upper limit of the secondary fermentation pressure range (para. 0102).

Regarding claim 7, Shin disclose the beverage maker (fermenting device 100), wherein the controller (controller 120) is configured to: 
in the secondary fermentation operation (carbonation), control the gas discharge valve (valve 114) to close the gas discharge channel when a specific time has elapsed after the gas discharge channel is open (“controller 120 may close valve 114 slightly prior to the completion of all fermentation based on the fermentation status”, para. 0102).

Regarding claim 11, Shin disclose the beverage maker (fermenting device 100),
wherein the first open time and the close time (open time and close time of valve 114) are set to be shorter as a fermentation speed of the beverage made based on the recipe information is increased (recipe) (para. 0097 and 0102).

Regarding claim 12, Shin disclose the beverage maker (fermenting device 100), further comprising: 
a memory (memory 122) configured to store the first open time and the close time corresponding to each of multiple pieces of recipe information (para. 0081).
Regarding claim 13, Shin disclose the beverage maker (fermenting device 100), further comprising an input interface (input module 134) including a touch pad (keypad) configured to receive an input of the recipe information (para. 0084). 

Regarding claim 14, Shin disclose the beverage maker (fermenting device 100), further comprising: 
a display (display module 126) configured to display the received recipe information (beer type) (para. 0083).

Regarding claim 15, Shin disclose a beverage maker (fermenting device 100), comprising: 
a fermentation tank (vessel 102) having a space to make a beverage (para. 0073, lines 1-4); 
a gas discharge channel (annotated fig. 2A) that communicates with an inner portion of the fermentation tank (vessel 102); 
a gas discharge valve (valve 114) disposed on the gas discharge channel (para. 0102); 
a gas pressure sensor (pressure sensor 113) disposed in the gas discharge channel to sense an inner pressure of the fermentation tank (vessel 102) (para. 0102); and 
a controller (controller 120; fig. 1E) configured to perform a plurality of fermentation operations (at least fermentation and carbonation) based on recipe information of the beverage to be made (recipe) (para. 0093-0094), wherein the controller (controller 120) is configured to: 
in a first fermentation operation of the plurality of fermentation operations (fermentation), control the gas discharge valve (valve 114) to open the gas discharge channel based on the recipe information (recipe) (para. 0096-0097); 
thereafter, control the gas discharge valve (valve 114) to close the gas discharge channel based on the recipe information (recipe) (para. 0098-0099, and 0102); 
sense a variation in the inner pressure of the fermentation tank (rate of change in pressure) using the gas pressure sensor (pressure sensor 113) (para. 0096 and 0099); and 
determine whether the first fermentation operation (fermentation) is completed, based on the sensed variation (rate of change in pressure) (para. 0098-0099).














[AltContent: textbox (Gas discharge channel)]
[AltContent: arrow]
    PNG
    media_image1.png
    518
    601
    media_image1.png
    Greyscale

Regarding claim 16, Shin disclose the beverage maker (fermenting device 100), wherein the controller (controller 120) is further configured to: 
thereafter, control the gas discharge valve (valve 114) to open the gas discharge channel based on the recipe information (recipe) when the variation is greater than a first fermentation reference pressure variation based on the recipe information (recipe) (para. 0096 and 0098-0099) (it is noted the when the rate of change in pressure is great, the fermentation is not complete so the open fermentation process continues with valve 114 being opened). 

Regarding claim 17, Shin disclose the beverage maker (fermenting device 100), wherein the controller (controller 120) is further configured to: 
thereafter, control the gas discharge valve (valve 114) to close the gas discharge channel based on the recipe information (recipe) (para. 0081, 0098, and 0102) (it is noted when valve 114 is closed, pressure in the vessel is measured by pressure sensor 113); 
sense the variation in the inner pressure of the fermentation tank (vessel 102) using the gas pressure sensor (pressure sensor 113) (para. 0098); and 
determine whether the first fermentation operation (fermentation) is completed, based on the sensed variation (para. 0099).

Regarding claim 18, Shin disclose the beverage maker (fermenting device 100), wherein the controller (controller 120) is configured to: 
end the primary fermentation operation (fermentation), when the variation is equal to or less than the first fermentation reference pressure variation (para. 0099-0100).

Regarding claim 19, Shin disclose the beverage maker (fermenting device 100), wherein the controller (controller 120) is configured to: 
in a secondary fermentation operation (carbonation) of the plurality of fermentation operations, control the gas discharge channel to be open or closed based on a second fermentation pressure range (desired carbonation) based on the recipe information (recipe) (para. 0102; step 311).

Regarding claim 20, Shin disclose the beverage maker (fermenting device 100), wherein the controller (controller 120) is configured to: 
in the second fermentation operation (carbonation), control the gas discharge valve (valve 114) to open the gas discharge channel, when the pressure sensed by the gas pressure sensor (pressure sensor 113) exceeds an upper limit of the second fermentation pressure range (para. 0102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20180072972) in view of Watson (US 20160201018)
Regarding Claim 8, Shin discloses substantially all of the claimed features as set forth above, except the controller is configured to: 
complete the secondary fermentation operation when a time in which the secondary fermentation operation is performed reaches a predetermined secondary fermentation time based on the recipe information.
However, Watson discloses a beverage maker (beverage apparatus 10) comprising a controller (controller 19), wherein the controller (controller 19) is configured to:
complete the secondary fermentation operation (conditioning process) when a time (70 hours) in which the secondary fermentation operation is performed reaches a predetermined secondary fermentation time based on the recipe information (para. 0183-0188).

    PNG
    media_image2.png
    402
    297
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify controller of Shin to complete the secondary fermentation operation based on the predetermined secondary fermentation time based on the recipe information as taught by Watson. Doing so would arrive at the same predictable result which is the beverage is maintained at desired temperature and pressure based on the recipe (para. 0060 and 0066 of Watson). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20180072972) in view of Aown (US 20160326471)
Regarding Claim 9, Shin discloses substantially all of the claimed features as set forth above, the beverage maker further comprises a temperature control module 110 (para. 0096), wherein the controller (controller 120) is configured to: 
control a fermentation tank cooling operation (desired starting temperature at step 303) performed before the primary fermentation operation (fermentation at step 304) (para. 0096); 
sense a temperature of the fermentation tank (vessel 102) through a temperature sensor (temperature sensor 111) provided in the fermentation tank (vessel 102) (para. 0076); and 
end the fermentation tank cooling operation (desired starting temperature at step 303) when the sensed temperature reaches a cooling temperature based on the recipe information (para. 0096 and 0076).
Shin does not disclose:
an evaporator wound around a portion of an outer surface of the fermentation tank; and 
a compressor to supply a refrigerant to the evaporator. 
However, Aown discloses a beverage maker (appliance 10) comprises:
an evaporator (coils 40) wound around a portion of an outer surface of the fermentation tank (vessel 32) (para. 0017); and 
a compressor (compressor 42) to supply a refrigerant (coolant) to the evaporator (coils 40) (para. 0017). 

    PNG
    media_image3.png
    678
    448
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature control module of Shin to include the evaporate wound around the outer surface of the fermentation tank and the associated compressor as taught by Aown, in order to incorporate known techniques using the evaporator and the compressor in the temperature control module to arrive at the same predictable result, which is to control the fermentation tank at desired temperature. The modification results in the controller configured to cool the fermentation tank by driving the compressor in the fermentation tank cooling operation. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Shin (US 20180072972) and Aown (US 20160326471), in view of Williams (US 20100129490)
Regarding Claim 10, the modification of Shin and Aown discloses substantially all of the claimed features as set forth above, wherein the controller (controller 120) is configured to: 
sense the temperature of the fermentation tank (vessel 102) during the primary fermentation operation (fermentation) (para. 0076, 0096, and 0098) (it is noted that temperature is sensed by temperature sensor 111), drive the refrigeration when the sensed temperature is higher than a target fermentation temperature based on the recipe information by a specific value (para. 0076), and drive the heater (heating components) when the sensed temperature is lower than the target fermentation temperature by a specific value (para. 0076).
The modification of Shin and Aown does not disclose:
a heater provided under the fermentation tank. 
However, Williams discloses a heater (heating element 150) provided under a fermentation tank (vessel 100) (para. 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature control module of Shin to include the heat provided under the fermentation tank as taught by Williams, in order to incorporate known techniques using the heater mounted under the fermentation tank to arrive at the same predictable result, which is to control the fermentation tank at desired temperature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /JOEL M ATTEY/ Primary Examiner, Art Unit 3763